DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on December 16, 2020, claims 23, 25-28, 30-32, 34-37 and 39-40 are pending. Claims 23, 25, 26, 32 and 35 are amended. Claims 24, 29, 33 and 38 are canceled.

Allowable Subject Matter
Claims 23, 25-28, 30-32, 34-37 and 39-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 23, the prior art of record does not disclose a display method, applied to an electronic device, wherein the electronic device comprises a first display unit and a second display unit, the method comprising a first operating mode and a second operating mode:  
 in the first operating mode,
 jointly displaying, by the first display unit and the second display unit, first display content if the first display unit is attached to the electronic device;
 displaying, by the first display unit, part of the first display content, and sending a remaining part of the first display content to the second display unit so that the second display unit displays the remaining part of the first display content; and,
 in the second operating mode, separately displaying, by the first display unit and the second display unit, second and third display content if the first display unit is not disposed on the electronic device, wherein the first display unit displays the second display content, the second display content is related to the first display content, and the second display unit displays the third display content, 2Application No.: 16/497,900 Attorney Docket No.: 13210035US Response to Office Action of September 30, 2020 
wherein the first display unit is detachable from the electronic device while the second display unit is fixedly attached at the electronic device,
 wherein when the second display content is related to the first display content ,the second display content comprises all or a part of the first display content, and when the second display content comprises all of the first display content, the second display content comprises all display objects in the first display content.

(Emphasis Added by Examiner)

As argued by Applicant, the previously cited reference of Alberth (US 2013/0222271 A1) does not teach both conditional operating modes in conjunction with the structural limitations of the first and second display unit recited. 
As provided in the Non-Final Office Action, Alberth discloses jointly displaying, by the first display unit and the second display unit, first display content if the first display unit is attached to the electronic device (Detailed Description, [0117], Fig. 17), and displaying, by the first display unit, part of the first display content, and sending a remaining part of the first display content to the second display unit so that the second display unit displays the remaining part of the first display content (Fig. 21, Detailed Description, [0129-0130]). 
However, Alberth does not disclose in a second operating mode, separately displaying, by the first display unit and the second display unit, second and third display content if the first display unit is 

The other previously cited prior art of Kim (US 2014/0184516 A1) does not disclose the limitations above, nor does it provide a motivation to modify Alberth to arrive at the claimed invention. The remaining prior art is cited here on the PTO-892 as being relevant to the field of invention of wearable displays or separable pieces of display, but do not cure the deficiencies above. There is no teaching, suggestion or motivation to modify Alberth (or the other prior art) to provide a second operating mode and separately displaying, by the first display unit and the second display unit, second and third display content if the first display unit is not disposed on the electronic device. Nor is there teaching, suggestion or motivation to provide the structural limitation or wherein the first display unit is detatchable while the second display unit is fixedly attached.  Since these features make up what Applicant regards as the Invention, claim 23 is free of and unobvious over the prior art. 
Claim 32 is an independent claim for an electronic device that recite similar characteristics as that of claim 23. As such, claim 32 is allowed for the same reasons as independent claim 23. The remaining claims are dependent off of claim 23 or claim 32 and are allowed as a result of their dependencies.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626